DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to the amendment received 12/1/2022.

Response to Arguments
Applicant's arguments filed 12/1/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Stringham does not disclose an encapsulant or a first spacer as recited in the claim language. Based on the claim amendments, the encapsulant recited in the claim language is now disclosed by cover member 150 and adhesive sheet 120 of Kudo. Since the encapsulant is considered both of these elements, Kudo reads on the new amendments to the claims, as described below. The applicant argues that the projection from cover member 150 is not a spacer. They point to Figure 4 to demonstrate this. However, it is explicitly stated that Figure 4 does not contain the projection. Instead, Figure 3 depicts the entire holding member in its assembly form. In this figure, it is clear that there is a projection through the hole in heat conduction plate 110. This is what is considered the spacer and based on Figure 3, it goes through the entire thickness of the holding member, and thus functions as a spacer between both legs of the heater. The applicant is also reminded that while claims are read in view of the disclosure, the disclosure is not read into the claims. The terms “encapsulant” and “spacer” are very broad, and the only characteristics that are actually in the claim language for both elements for claims 1 and 10 are their relative positions. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
 
Claims 1, 7-9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham et al., US 20150327907, herein referred to as “Stringham” in view of Kudo, US 20170215937, herein referred to as “Kudo”. 
Regarding claim 1, Stringham discloses a surgical device (Figure 1a), comprising: a ferromagnetic heater assembly (Figure 1a), including: an electrical conductor (Figure 1a: conductor substrate 10) having a first leg (Figure 1a: planar extension strip 12), a second leg (Figure 1a: planar extension strip 13), and a bend (Figure 1a: tip 11) between the first and second legs (Figure 1a: tip 11 is the bend between planar extension strips 12-13, [0044]), the bend (Figure 1a: tip 11) located at a distal tip of the electrical conductor (Figure 1a: tip 11), the first and second legs being spaced apart from one another between the distal end and a proximal end of the electrical conductor (Figure 1a: planar extension strips 12-13 have empty space between them except at the bend [tip 11] as seen in the figure), the first leg (Figure 1a: planar extension strip 12) including a first outer surface (Figure 1a: not visible in figure, planar extension strip 12 has an outer surface) and a first inner surface (Figure 1a: visible in figure, planar extension strip 12 has an inner surface), the first inner surface opposite the first outer surface (Figure 1a: the outer surface and the inner surface of planar extension strip 12 are opposite each other), the second leg (Figure 1a: planar extension strip 13) including a second outer surface  (Figure 1a: visible in figure, planar extension strip 13 has an outer surface) and a second inner surface (Figure 1a: not visible in figure, planar extension strip 12 has inner surface), the second inner surface facing the first inner surface (Figure 1a: the inner surfaces of planar extension strips 12 and 13 face each other), and the second outer surface opposite the second inner surface such that the second outer surface faces away from the first leg (Figure 1a: the second outer surface, visible in figure, faces away from planar extension strip 12); a ferromagnetic heater on the first leg of the electrical conductor ([0008]), the ferromagnetic heater including a heating element that generates heat in response to current flowing through the electrical conductor ([0053]).
Stringham discloses the ferromagnetic heater as seen in (Figure 1a), but does not explicitly disclose an encapsulant at least partially surrounding the heating element of the ferromagnetic heater and at least a portion of both the second inner surface and the second outer surface of the second leg opposite the ferromagnetic heater, a surface of the ferromagnetic heater being at least partially exposed by the encapsulant, and a first spacer positioned between the first inner surface and the second inner surface of the electrical conductor such that the first spacer is surrounded by the encapsulant.
However, Kudo teaches a surgical device (Figure 1: therapeutic treatment device 300) comprising an encapsulant (Figures 2 and 4: cover member 150 and adhesive sheet 120 and [0040]: “the adhesive sheet 120 having a high heat resistance, a high thermal conductivity, and insulation properties”) at least partially surrounding the heating element of the heater (Figure 4: cover member 150 partially surrounds electric resistance pattern 134) and at least a portion of both the second inner surface and the second outer surface of the second leg opposite the heater (Figure 4: cover member 150 partially surrounds the second inner surface and the second outer surface of both legs of electric resistance pattern 134 because of its projections), a surface of the heater being at least partially exposed by the encapsulant (Figure 4: cover member 150 partially surrounds electric resistance pattern 134; it does not surround lead connecting section 136, [0035]: “A lead connecting section 136 integral with the electric resistance pattern 134”), and a first spacer (Figures 3 and 4: projection in the center of cover member 150 and [0039]: “The attachment of the heat conduction plate 110 and the cover member 150 is achieved by, for example, fitting a projection (not shown) formed in the cover member 150 into a hole (not shown) formed in the heat conduction plate 110.”) positioned between the first inner surface and the second inner surface of the electrical conductor (Figures 3 and 4: projection in the center of cover member 150 is positioned between both legs of electric resistance pattern 134) such that the first spacer is surrounded by the encapsulant (Figures 3 and 4: since the projection formed in cover member 150 fits into heat conduction plate, adhesive sheet 120 surrounds the projection).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ferromagnetic heater in the surgical device of Stringham with the encapsulant as disclosed in Kudo, the motivation being the use of known technique (encapsulating a heater) to improve similar devices (the surgical device of Stringham and the surgical device of Kudo which are both used for heating tissue) in the same way where encapsulation allows for better control of the heat exchanger in order to apply heat to tissue for safety reasons.  Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second legs of the electrical conductor of the medical device of Stringham with the spacer between the two elements, as disclosed in Kudo, to ensure that the heating element remains securely in place ([0039]).
Regarding claim 7, Stringham discloses a second leg (Figure 1a: planar extension strip 13). Stringham does not explicitly disclose a first or a second spacer. Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) with a first spacer (Figure 4: projection in the center of cover member 150) and a second spacer (Figure 4: projection on the side of cover member 150), the second leg positioned between the first spacer and the second spacer (Figure 4: the second leg of electric resistance pattern 134 is between the first spacer, the projection in the center of cover member 150, and the second spacer, the projection at the edge of cover member 150). next to the heating element (Figure 5: electric resistance pattern 134).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second leg of the electrical conductor of the medical device of Stringham with the first and second spacers of the medical device of Kudo for structural support, to keep the heater in place ([0039]). 
Regarding claim 8, Stringham discloses a surgical device (Figure 1a) wherein the electrical conductor (Figure 1a: conductor substrate 10) comprises beryllium copper ([0008]), and the ferromagnetic heater ([0008]) comprises a layer of nickel- iron alloy ([0011]) at least partially surrounding the electrical conductor ([0008]).
Regarding claim 9, Stringham discloses a surgical device (Figure 1a) wherein the exposed surface of the ferromagnetic heater has a convex shape ([0089]).
Regarding claim 21, Stringham discloses a surgical device (Figure 1a). Kudo discloses a device (Figure 1: therapeutic treatment device 300) wherein the first spacer (Figures 3 and 4: projection in the center of cover member 150 and [0039]: “The attachment of the heat conduction plate 110 and the cover member 150 is achieved by, for example, fitting a projection (not shown) formed in the cover member 150 into a hole (not shown) formed in the heat conduction plate 110.”) is positioned between the first and second leg (Figures 3 and 4: electric resistance pattern 134 has two legs and the projection in the center of cover member 150 is between them) such that the spacer is elongate along a first direction extending away from the bend (Figures 3 and 4: the projection in the center of cover member 150 is elongate along a first direction extending away from the bend) and parallel to the first leg and the second leg (Figures 3 and 4: the projection in the center of cover member 150 is parallel to the first and second legs), and the first spacer is between the first and second legs along a second direction that is perpendicular to the first direction (Figures 3 and 4: the projection in the center of cover member 150 extends upwards in a direction that is perpendicular to the first direction).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second legs of the electrical conductor of the medical device of Stringham with the spacer between the two elements along two directions, one parallel to the first and second legs, one perpendicular to the first and second legs, as disclosed in Kudo, to ensure that the heating element remains securely in place ([0039]).
Regarding claim 22, Stringham discloses a surgical device (Figure 1a), comprising: a ferromagnetic heater assembly (Figure 1a), including: an electrical conductor (Figure 1a: conductor substrate 10) having a first leg (Figure 1a: planar extension strip 12), a second leg (Figure 1a: planar extension strip 13), and a bend (Figure 1a: tip 11) between the first and second legs (Figure 1a: tip 11 is the bend between planar extension strips 12-13, [0044]), the bend (Figure 1a: tip 11) located at a distal tip of the electrical conductor (Figure 1a: tip 11), the first and second legs being spaced apart from one another between the distal end and a proximal end of the electrical conductor (Figure 1a: planar extension strips 12-13 have empty space between them except at the bend [tip 11] as seen in the figure), the first leg including a tissue facing surface (Figures 1a and 1e: all surfaces of surgical tip substrate 10 are tissue facing surfaces, in this case, the tissue facing surface of planar extension strip 12 is considered the outer surface of the strip), and the second leg positioned opposite the tissue facing surface (Figure 1a: planar extension strip 13 is positioned opposite the outer surface of planar extension strip 12); a ferromagnetic heater on the first leg of the electrical conductor ([0008]).
Stringham discloses the ferromagnetic heater as seen in (Figure 1a), but does not explicitly disclose an encapsulant at least partially surrounding the heater, the bend of the electrical conductor, and a portion of the second leg opposite the ferromagnetic heater, a surface of the ferromagnetic heater being at least partially exposed by the encapsulant; and a first spacer positioned between the first and the second legs of the electrical conductor so as to provide stiffness and maintain spacing between the first leg and the second leg when the tissue facing surface contacts tissue.
However, Kudo teaches a surgical device (Figure 1: therapeutic treatment device 300) comprising an encapsulant (Figures 2 and 4: adhesive sheet 120 and [0040]: “the adhesive sheet 120 having a high heat resistance, a high thermal conductivity, and insulation properties”) at least partially surrounding the heater (Figures 4 and 7: adhesive sheet 120 partially surrounds electric resistance pattern 134), the bend of the electrical conductor (Figures 4 and 7: adhesive sheet 120 surrounds the bend of the heat), and a portion of the second leg opposite the heater (Figures 4 and 7: adhesive sheet 120 surrounds a portion of both legs, including the second leg), a surface of the heater being at least partially exposed by the encapsulant (Figures 4 and 7: adhesive sheet 120 partially surrounds electric resistance pattern 134; it does not surround lead connecting section 136, [0035]: “A lead connecting section 136 integral with the electric resistance pattern 134”); and a first spacer (Figures 3 and 4: projection in the center of cover member 150 and [0039]: “The attachment of the heat conduction plate 110 and the cover member 150 is achieved by, for example, fitting a projection (not shown) formed in the cover member 150 into a hole (not shown) formed in the heat conduction plate 110.”) positioned between the first and second legs of the electric conductor (Figures 3 and 4: projection in the center of cover member 150 is positioned between both legs of electric resistance pattern 134) so as to provide stiffness and maintain spacing between the first leg and the second leg when the tissue facing surface contacts tissue (Figures 3 and 4: projection in the center of cover member 150 maintains spacing between the first and second legs and since cover member is formed of a heat-resistant resin ([0038]), it also provides stiffness). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the ferromagnetic heater in the surgical device of Stringham with the encapsulant as disclosed in Kudo, the motivation being the use of known technique (encapsulating a heater) to improve similar devices (the surgical device of Stringham and the surgical device of Kudo which are both used for heating tissue) in the same way where encapsulation allows for better control of the heat exchanger in order to apply heat to tissue for safety reasons.  Also, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the first and second legs of the electrical conductor of the medical device of Stringham with the spacer between the two elements, as disclosed in Kudo, to ensure that the heating element remains securely in place ([0039]).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham in view of Kudo, as seen in claim 1 above, further in view of Yamada et al., US 20210055544, herein referred to as Yamada. 
Regarding claim 2, Kudo discloses a surgical device (Figure 5a & Figure 5b) with an encapsulant (Figure 5a & Figure 5b: insulation sheet 133). Stringham in view of Kudo and Aoki does not explicitly disclose an encapsulant that comprises silicone rubber.
However, Yamada is a medical device that includes an encapsulant. Yamada discloses an encapsulant (Figure 1: polymer layer 11) that comprises silicone rubber ([0068: “The polymer layer 11 is formed of a polymer gel such as PVC, polymethylmethacrylate, polyurethane, polystyrene, polyvinyl acetate, polyvinyl alcohol, polycarbonate, polyethylene terephthalate, polyacrylonitrile, silicone rubber, or the like.”]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the encapsulant in the surgical device of Kudo with the material as disclosed in Yamada, the motivation being the simple substitution of one known element for another to obtain predictable results. In Kudo, the encapsulant is made of an insulation material such as polyimide ([0067]). Silicone rubber has similar insulating properties.
Regarding claim 6, Kudo discloses a first spacer (Figure 14; spacer 29). Stringham in view of Kudo does not explicitly disclose a first spacer that comprises polyimide.
However, Yamada discloses a spacer (Figure 11; spacer layer 13a) that is made of polyimide ([0073]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the spacer in the device of Kudo with the material as disclosed in Yamada, the motivation being the simple substitution of one known element for another to obtain predictable results. In Kudo, the spacer is meant to function as a structural element ([0039]). Polyimide can function as a structural element. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham in view of Kudo, as seen in claim 1 above, further in view of Vendely et al., US 20170296189, herein referred to as Vendely. 
Regarding claim 3, Stringham discloses a surgical device (Figure 1a), with a ferromagnetic heater ([0008]). Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) with an encapsulant (Figures 4-5: adhesive sheet 120). Stringham in view of Kudo and Aoki does not explicitly disclose a surgical device of wherein side surfaces of the encapsulant are beveled at an angle with respect to the exposed surface of the ferromagnetic heater.
However, Vendely is a medical device wherein the side surfaces are beveled at an angle with respect to the exposed surface of the device (Figure 115 and [0531]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the medical device of Stringham with the beveled side surfaces as disclosed in Vendely to reduce trauma to the treated tissue (Vendely [0531]).
Regarding claim 4, Stringham discloses a surgical device (Figure 1a), with a ferromagnetic heater ([0008]). Stringham does not explicitly disclose a device wherein the side surfaces of the encapsulant are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the heater. Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) with an encapsulant (Figures 4-5: adhesive sheet 120). Kudo does not explicitly disclose a surgical device of wherein side surfaces of the encapsulant are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the ferromagnetic heater. 
However, Vendely is a medical device wherein the side surfaces are beveled at an angle within a range of 30° to 60°, inclusive,  with respect to the exposed surface of the device (Figure 115 and [0531]). In Figure 115, the angle appears to be about 45°, which is well within a range of 30° to 60°, inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the medical devices of Stringham and Kudo with the side surfaces beveled at an angle within a range of 30° to 60°, inclusive, as disclosed in Vendely, to reduce trauma to the treated tissue ([0531]).

Claims 10, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Stringham, further in view of Ross et al., US 20140012297, herein referred to as “Ross.”
Regarding claim 10, Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) comprising: a first jaw (Figure 2: first holding member 322) having a first cavity (Figure 2: the space occupied by heat conduction plate 110 and electrothermal conversion element 130); a second jaw (Figure 2: second holding member 324) having a second cavity (Figure 2: the space occupied by second heat conduction plate 210 and electrothermal conversion element 230), the second jaw (Figure 42: second holding member 324) rotatably coupled to the first jaw (Figure 2: second holding member 322) about a pivot point ([0029]); a first encapsulant (Figures 2 and 4: cover member 150 and adhesive sheet 120 and [0040]: “the adhesive sheet 120 having a high heat resistance, a high thermal conductivity, and insulation properties”) at least partially surrounding the heating element of the heater (Figures 3 and 4: cover member 150 partially surrounds electric resistance pattern 134) and at least a portion of both the second inner surface and the second outer surface of the second leg opposite the heater (Figures 3 and 4: cover member 150 partially surrounds the second inner surface and the second outer surface of both legs of electric resistance pattern 134 because of its projections), a surface of the heater being at least partially exposed by the encapsulant (Figure 4: cover member 150 partially surrounds electric resistance pattern 134; it does not surround lead connecting section 136, [0035]: “A lead connecting section 136 integral with the electric resistance pattern 134”); and a heat spreader assembly (Figure 2: second heat conduction plate 210) positioned in the second cavity (Figure 2: the space occupied by s second heat conduction plate 210 and electrothermal conversion element 230) of the second jaw (Figure 2: second holding member 324). Kudo does not explicitly disclose a ferromagnetic heater assembly positioned in the first cavity of the first jaw, the ferromagnetic heater assembly including: an electrical conductor having a first leg, a second leg, and a bend between the first and second legs, the bend located at a distal tip of the electrical conductor, the first and second legs being spaced apart from one another between the distal end and a proximal end of the electrical conductor, the first leg including a first outer surface and a first inner surface, the first inner surface opposite the first outer surface, the second leg including a second outer surface and a second inner surface, the second inner surface facing the first inner surface, and the second outer surface opposite the second inner surface such that the second outer surface faces away from the first leg; and a ferromagnetic heater on the first leg of the electrical conductor, the ferromagnetic heater including a heating element that generates heat in response to current flowing through the electrical conductor; and a heat spreader assembly which includes: a heat spreader; a temperature sensor thermally coupled to the heat spreader; and a second encapsulant at least partially surrounding the heat spreader and the temperature sensor.
However, Stringham discloses a surgical device (Figure 1a), comprising: a ferromagnetic heater assembly (Figure 1a), including: an electrical conductor (Figure 1a: conductor substrate 10) having a first leg (Figure 1a: planar extension strip 12), a second leg (Figure 1a: planar extension strip 13), and a bend (Figure 1a: tip 11) between the first and second legs (Figure 1a: tip 11 is the bend between planar extension strips 12-13, [0044]), the bend (Figure 1a: tip 11) located at a distal tip of the electrical conductor (Figure 1a: tip 11), the first and second legs being spaced apart from one another between the distal end and a proximal end of the electrical conductor (Figure 1a: planar extension strips 12-13 have empty space between them except at the bend [tip 11] as seen in the figure), the first leg (Figure 1a: planar extension strip 12) including a first outer surface (Figure 1a: not visible in figure, planar extension strip 12 has an outer surface) and a first inner surface (Figure 1a: visible in figure, planar extension strip 12 has an inner surface), the first inner surface opposite the first outer surface (Figure 1a: the outer surface and the inner surface of planar extension strip 12 are opposite each other), the second leg (Figure 1a: planar extension strip 13) including a second outer surface  (Figure 1a: visible in figure, planar extension strip 13 has an outer surface) and a second inner surface (Figure 1a: not visible in figure, planar extension strip 12 has inner surface), the second inner surface facing the first inner surface (Figure 1a: the inner surfaces of planar extension strips 12 and 13 face each other), and the second outer surface opposite the second inner surface such that the second outer surface faces away from the first leg (Figure 1a: the second outer surface, visible in figure, faces away from planar extension strip 12); a ferromagnetic heater on the first leg of the electrical conductor ([0008]), the ferromagnetic heater including a heating element that generates heat in response to current flowing through the electrical conductor ([0053]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical device of Kudo with the ferromagnetic heater as disclosed in Stringham, the motivation being the simple substitution of one known element for another to obtain predictable results. In Kudo, the heater in the medical device is an electric resistance pattern (Figure 4: electric resistance pattern 134). The ferromagnetic heater in Stringham could replace the electric resistance pattern and also heat tissue. 
In addition, Ross discloses a jaw member made from a material having high thermal conductivity which can act as a heat spreader where a portion of the jaw member may be covered with an insulative material and may include at least one temperature sensor ([0012]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat spreader of the medical device of Kudo with a temperature sensor thermally coupled to the heat spreader, as disclosed in Ross, in order to detect the temperature of the device ([0012]). It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat spreader of the medical device of Kudo with the encapsulant that at least partially surrounds the heat spreader, the motivation being the use of known technique (encapsulating a heater) to improve similar devices (the surgical device of Stringham and the surgical device of Kudo which are both used for heating tissue) in the same way where encapsulation allows for better control of the heat exchanger in order to apply heat to tissue for safety reasons.
Regarding claim 13, Kudo discloses a device (Figure 1: therapeutic treatment device 300) further comprising a first spacer (Figure 4: projection in the center of cover member 150 and [0039]: “The attachment of the heat conduction plate 110 and the cover member 150 is achieved by, for example, fitting a projection (not shown) formed in the cover member 150 into a hole (not shown) formed in the heat conduction plate 110.”) positioned between the first and the second legs of the electrical conductor (Figure 4: the projection in the center of cover member 150 is between the first and second legs of electric resistance pattern 134).
Regarding claim 14, Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) further comprising a second spacer (Figure 4: projection on the side of cover member 150) on the second leg, the second leg positioned between the first spacer and the second spacer (Figure 4: the second leg of electric resistance pattern 134 is between the first spacer, the projection in the center of cover member 150, and the second spacer, the projection at the edge of cover member 150). 
Regarding claim 16, Kudo in view of Stringham does not explicitly disclose a temperature sensor that is a thermocouple. 
However, Ross discloses a temperature sensor that may be a thermocouple ([0012]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat spreader of the medical device of Kudo with a thermocouple connected to the heat spreader, as disclosed in Ross, in order to detect the temperature of the device ([0012]). 
	Regarding claim 17, Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) wherein the encapsulant (Figure 4-7: adhesive sheet 120 and [0040]: “the adhesive sheet 120 having a high heat resistance, a high thermal conductivity, and insulation properties”) of the heater assembly (Figure 2: electrothermal conversion element 130) has a shape corresponding to an interior shape of the first cavity (Figure 2: the space occupied by heat conduction plate 110 and electrothermal conversion element 130) in the first jaw (Figure 2: first holding member 322), and a part (Figure 2: second heat conduction plate 210) of the heat spreader assembly has a shape corresponding to an interior shape of the second cavity (Figure 2: the space occupied by second heat conduction plate 210 and electrothermal conversion element 230) in the second jaw (Figure 2: second holding member 324). Kudo in view of Stringham does not explicitly disclose an encapsulant of the heat spreader assembly.
However, Ross discloses a jaw member made from a material having high thermal conductivity which can act as a heat spreader where a portion of the jaw member may be covered with an insulative material ([0012]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the heat spreader of the medical device of Kudo with the encapsulant that at least partially surrounds the heat spreader, the motivation being the use of known technique (encapsulating a heater) to improve similar devices (the surgical device of Stringham and the surgical device of Kudo which are both used for heating tissue) in the same way where encapsulation allows for better control of the heat exchanger in order to apply heat to tissue for safety reasons.
Regarding claim 19, Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) wherein the first jaw (Figure 2: first holding member 322) is attached to a body (Figure 2: shaft 240) of the surgical device, and the second jaw (Figure 2: second holding member 324) is attached to an arm (Figure 4: support pin 346 and elastic member 347) of the surgical device, the arm being movable toward the body by rotation of the arm about the pivot point ([0029]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Stringham and Ross, as seen in claim 10 above, further in view of Yamada. 
Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) with an encapsulant (Figures 4-5: adhesive sheet 120). Kudo in view of Stringham and Ross does not explicitly disclose an encapsulant that comprises silicone rubber.
However, Yamada is a medical device that includes an encapsulant. Yamada discloses an encapsulant (Figure 1: polymer layer 11) that comprises silicone rubber ([0068]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the encapsulant in the surgical device of Kudo with the material as disclosed in Yamada, the motivation being the simple substitution of one known element for another to obtain predictable results. In Kudo, the encapsulant is made of an insulation material such as polyimide ([0067]). Silicone rubber has similar insulating properties.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Stringham and Ross, as seen in claim 10 above, further in view of Vendely.
Kudo discloses a surgical device (Figure 1: therapeutic treatment device 300) with an encapsulant (Figures 4-5: adhesive sheet 120). Stringham discloses a surgical device (Figure 1a), with a ferromagnetic heater ([0008]). Kudo in view of Stringham and Ross does not explicitly disclose a device wherein the side surfaces of the encapsulant are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the heater. 
However, Vendely is a medical device wherein the side surfaces are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the device (Figure 115 and [0531]). In Figure 115, the angle appears to be about 45°, which is well within a range of 30° to 60°, inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the medical devices of Stringham and Kudo with the side surfaces beveled at an angle within a range of 30° to 60°, inclusive, as disclosed in Vendely, to reduce trauma to the treated tissue ([0531]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Stringham and Ross, as seen in claim 10 above, further in view of Vendely. 
Ross discloses surgical device with a jaw member made from a material having high thermal conductivity where a portion of the jaw member may be covered with an insulative material ([0012]). Kudo in view of Stringham and Ross does not explicitly disclose a surgical device of wherein side surfaces of the encapsulant are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the heat spreader.
However, Vendely is a medical device wherein the side surfaces are beveled at an angle within a range of 30° to 60°, inclusive, with respect to the exposed surface of the device (Figure 115 and [0531]). In Figure 115, the angle appears to be about 45°, which is well within a range of 30° to 60°, inclusive.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the medical devices of Stringham and Kudo with the side surfaces beveled at an angle within a range of 30° to 60°, inclusive, as disclosed in Vendely, to reduce trauma to the treated tissue ([0531]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                     /JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794